Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 1 of 11 Page ID #:274




      1      CENTER FOR DISABILITY ACCESS
             Ray Ballister, Jr., Esq., SBN 111282
      2      Russell Handy, Esq., SBN 195058
             Phyl Grace, Esq., SBN 171771
      3      Dennis Price, Esq., SBN 279082
             Isabel Masanque, Esq., SBN 292673
      4      Chris Carson, Esq., SBN 280048
             Mail: PO Box 262490
      5      San Diego, CA 92196-2490
             Delivery: 9845 Erma Road, Suite 300
      6      San Diego, CA 92131
      7      (858) 375-7385; (888) 422-5191 fax
             phylg@potterhandy.com
      8      Attorneys for Plaintiff
      9
     10
                                     UNITED STATES DISTRICT COURT
     11                             CENTRAL DISTRICT OF CALIFORNIA
     12
     13      Samuel Love,                               Plaintiff’s Reply Brief in Support
                           Plaintiff,                   of Motion for Summary
     14
                                                        Judgment
     15          v.
                                                         Date:    May 31, 2019
     16      Tirupati Investor Enterprises,              Time:    9:30 a.m.
     17      Inc., a California Corporation; and         Ctrm:    8C
             Does 1-10,
     18                                                 Hon. Judge Dolly M. Gee
                          Defendant.
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




          Plaintiff’s Reply Brief                  Case No. 5:18-CV-00834-DMG-PLA
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 2 of 11 Page ID #:275




      1            MEMORANDUM OF POINTS AND AUTHORITIES
      2
      3                             I. INTRODUCTION
      4           Defendant opposes Plaintiff’s motion for summary judgment on the
      5   grounds that Plaintiff lacks standing and that the parking and transaction
      6   counter violations have now been remediated. However, Defendant’s
      7   arguments regarding standing demonstrate a misunderstanding of the
      8   standing analysis under Chapman. Because Mr. Love personally
      9   encountered the access standards violations during his visit he has
     10   sufficiently proven an injury in fact; and because Mr. Love is and was
     11   deterred from the Motel due to these violations, he has also proven threat
     12   of imminent injury. While the defense claims these violations have been
     13   remediated, its motion fails to provide a single measurement in support.
     14   Therefore, the defense fails to meet its burden to establish mootness.
     15   There is no defense in this case. The court should grant Plaintiff’s motion.
     16
     17   II. PLAINTIFF HAS ESTABLISHED A PRIMA FACIE CASE
     18           The defense claims that Plaintiff has failed to meet his initial burden
     19   of production. As outlined in Plaintiff’s moving papers, to succeed on his
     20   Title III, ADA claim, “a plaintiff must show that: (1) he is disabled within
     21   the meaning of the ADA; (2) the defendant is a private entity that owns,
     22   leases, or operates a place of public accommodation; and (3) the plaintiff
     23   was denied public accommodations by the defendant because of his
     24   disability.” Arizona ex rel. Goddard v. Harkins Amusement Enterprises,
     25   Inc., 603 F.3d 666, 670 (9th Cir. 2010). “The third element—whether
     26   plaintiffs were denied public accommodations on the basis of disability—
     27   is met if there was a violation of applicable accessibility standards.”
     28   Moeller v. Taco Bell Corp., 816 F.Supp.2d 831, 847 (N.D. Cal. 2011)
          citing, Chapman, 631 F.3d at 945.
                                                 2

          Plaintiff’s Reply Brief                    Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 3 of 11 Page ID #:276




      1           Each of the above elements are met in the present case. First,
      2   Plaintiff has demonstrated that Mr. Love is a person with a disability.1
      3   Second, Defendant owns and operates the Motel, a place of lodging, and
      4   therefore a place of public accommodation.2 Third, Mr. Love has
      5   demonstrated that on the date of his visit, he encountered the parking
      6   violations at the Motel.3 The subsequent investigation by Mr. Louis just
      7   one month later confirms the conditions that Mr. Love encountered, and
      8   the measurements he obtained from that investigation prove that the
      9   parking did not meet applicable ADA standards.4 The defense “denies”
     10   Mr. Love’s disability and denies that there was no accessible parking on
     11   the date of Mr. Love’s visit. However, other than these conclusory denials,
     12   the defense does not provide any facts or evidence in support. A party
     13   cannot create a genuine issue of material fact simply by making assertions
     14   in its legal papers.5 Rather, there must be specific, admissible evidence
     15   identifying the basis for the dispute. Id. Thus, Defendant has failed to
     16   sufficiently raise a genuine issue of material fact.
     17           The defense further claims that the plaintiff has failed to
     18   demonstrate that remediation is readily achievable. In Colorado Cross
     19   Disability Coalition v. Hermanson Family Ltd. P'ship I, 264 F.3d 999,
     20   1005-1006 (10th Cir.2001), the court adopted the following approach:
     21   wherein Plaintiff bears the initial burden of production to present evidence
     22   that a suggested method of barrier removal is readily achievable, i.e., can
     23   be accomplished easily and without much difficulty or expense. If Plaintiff
     24   satisfies this burden, Defendant then has the opportunity to rebut that
     25
          1
            See DKT No. 23-2, Plaintiff’s SUF, SUF #1.
     26   2
            See DKT No. 23-2, Plaintiff’s SUF, SUF #3,4; see also DKT No. 23-1, Plaintiff’s
     27   Motion, p. 9:17-20.
          3
            See DKT No. 23-2, Plaintiff’s SUF, SUF #6-8.
     28   4
            See DKT No. 23-2, Plaintiff’s SUF, SUF #12-15.
          5
            S.A. Empresa de Viacao Aerea Rio Grandense v. Walter Kidde & Co., Inc., 690 F.2d
          1235, 1238 (9th Cir. 1982).
                                                  2

          Plaintiff’s Reply Brief                   Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 4 of 11 Page ID #:277




      1   showing. Defendant bears the ultimate burden of persuasion regarding its
      2   affirmative defense that a suggested method of barrier removal is not
      3   readily achievable.6
      4           Here, Plaintiff has demonstrated that creating accessible parking
      5   spaces is readily achievable because it is the type of action presumed to
      6   be readily achievable under the law. 28 C.F.R. § 36.304(b)(18). The
      7   defense has failed to rebut this showing. Instead, the defense merely
      8   proffers a declaration from Ms. Tailor, the owner of the motel, stating that
      9   “based on [her] experience in operating the Motel that it would cost
     10   approximately over $50,000” to bring the van accessible parking space
     11   into compliance.7 However, Ms. Tailor is not an expert in ADA or
     12   construction, therefore her testimony and experience as a Motel owner is
     13   insufficient to prove the cost of remediating the accessible parking space.
     14           Moreover, the Defendant has already made alterations to the
     15   accessible parking space at the Motel. As outlined below, the defense fails
     16   to provide measurements of the parking in order to establish mootness.
     17   However, such efforts—although they fall short—prove that creating
     18   accessible parking spaces is readily achievable. See Wilson v. Pier 1
     19   Imports (US), Inc., 439 F.Supp.2d 1054, 1069 (E.D. Cal. 2006) (“Given
     20   that the barrier has already been cured, the court must find that it was
     21   readily achievable, and thus that it violated the ADA and subsequently the
     22   Unruh Act.”).
     23
     24
     25
     26
     27   6
            See also, Doran v. Del Taco, 2005 WL 3478136 (C.D. Cal. 2005) adopting the
     28   Colorado Cross Disability burden shifting analysis and reaffirming that “readily
          achievable” is an affirmative defense.
          7
            DKT No. 28, Decl. of Tailor, ¶ 12.
                                                   2

          Plaintiff’s Reply Brief                     Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 5 of 11 Page ID #:278




      1          III.DEFENDANT HAS NOT MET ITS BURDEN OF
                                ESTABLISHING MOOTNESS
      2
                  The defense claims that “even if the alleged barriers once existed at
      3
          the time of plaintiff’s original visit…they do not continue to exist for
      4
          purposes of injunctive relief.”8 However, “[t]he test for mootness…is a
      5
          stringent one.”9 A claimed remedy “might become moot if subsequent
      6
          events make it absolutely clear that the allegedly wrongful behavior could
      7
          not reasonably be expected to recur.”10 The party asserting mootness has
      8
          “the heavy burden of persuading the Court that the challenged conduct
      9
          cannot be reasonably expected to recur.”11
     10
                  Here, Defendant has failed to provide sufficient evidence that the
     11
          parking at the Motel now complies with ADA standards. While the
     12
          defense provides photos of the newly striped designated accessible
     13
          parking space, it does not offer any measurements proving that the parking
     14
          space and access aisle meet the width requirements to qualify as a van
     15
          accessible parking space.12 The defense has also not provided any
     16
          measurements showing that the slope of the parking is now within the
     17
          maximum permitted under the ADA.               13
                                                              Instead, the declaration of Ms.
     18
     19
          8
     20     DKT No. 30, Defense Opposition, p. 7:15-18.
          9
            United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203-04
     21   (1968) (citation and internal punctuation omitted).
          10
     22      Friends of the Earth, 528 U.S. at 167.
          11
             Id.
     23   12
             One in every eight accessible parking spaces, but not less than one, must be a
          “van” accessible parking space, i.e., having an eight foot (96 inch wide) access aisle.
     24
          1991 Standards § 4.1.2(5)(b). Under the 2010 Standards, one in every six of those
     25   accessible parking spaces, but not less than one, must be “van” accessible, i.e. having
          an eight foot access aisle, or alternatively, having a stall measuring 132 inches in
     26   width with a 60 inch adjacent access aisle. 2010 Standards § 502.2.
          13
     27      Under the 1991 Standards, parking spaces and access aisles must be level with
          surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.3.
     28   Under the 2010 Standards, access aisles shall be at the same level as the parking
          spaces they serve. Changes in level are not permitted. 2010 Standards § 502.4.
          “Access aisles are required to be nearly level in all directions to provide a surface for
                                                        2

          Plaintiff’s Reply Brief                       Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 6 of 11 Page ID #:279




      1   Tailor merely states that she “believe[s] tthat [sic] there is enough space
      2   in the van accessible area for a wheelchair bound individual” to exit and
      3   access the Motel and that she “believe[s] that the access aisle is not
      4   narrow…nor is the slope noticeable.”14 Similarly, with respect to the
      5   transaction counters, the defense claims that the new transaction counter
      6   is “significantly lower” than the regular transaction counter, again without
      7   providing a single measurement.15 Because Ms. Tailor is not an expert,
      8   her mere belief that the access aisle and transaction counter are now
      9   compliant is far from sufficient to meet the stringent test for proving
     10   mootness.
     11
          IV.PLAINTIFF HAS MET THE BROAD AND LIBERAL TEST
     12                    FOR STANDING IN ADA CASES
     13        Given the generous and broad standing requirement for ADA cases,
     14   Defendant’s arguments against standing lack merit. Decades ago, the
     15   Supreme Court held that in civil rights cases—especially where private
     16   enforcement suits are the primary method of obtaining compliance—
     17   standing must be given a “generous construction” and defined “as broadly
     18   as is permitted by Article III of the Constitution.”16 The Ninth Circuit has
     19   expressly applied this holding to ADA cases: “The Supreme Court has
     20   instructed us to take a broad view of constitutional standing in civil rights
     21   cases, especially where, as under the ADA, private enforcement suits are
     22   the primary method of obtaining compliance with the Act.”17 Whenever
     23   ADA standing challenges have come before the courts, this has been a
     24   guiding principle. “Article III standing should likewise be construed as
     25
     26   wheelchair transfer to and from vehicles.” 2010 Standards § 502.4 Advisory. No
     27   more than a 1:48 slope is permitted. 2010 Standards § 502.4.
          14
             DKT No. 28, Decl. of Tailor, ¶ 10, 11.
     28   15
             DKT No. 28, Decl. of Tailor, ¶ 15.
          16
             Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209 & 212 (1972).
          17
             Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 -1040 (9th Cir. 2008).
                                                      2

          Plaintiff’s Reply Brief                    Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 7 of 11 Page ID #:280




      1   broadly as possible.”18 “[T]he ADA, the Unruh Act, and the DPA require
      2   the court to construe standing liberally . . . The ADA, the Unruh Act, and
      3   the DPA have granted private citizens a broad right to enforce their
      4   mandates.”19
      5             With respect to ADA-architectural-barrier cases, the Ninth Circuit
      6   has grappled with standing issues on numerous occasions and laid down
      7   a healthy body of published case law. The most significant of Ninth Circuit
      8   rulings on the topic is Chapman v. Pier 1 Imports,20 which was decided
      9   by an en banc panel. Chapman holds that an ADA plaintiff: (1) “must
     10   demonstrate that he has suffered an injury-in-fact,” and (to obtain
     11   injunctive relief), (2) demonstrate a “real and immediate threat of repeated
     12   injury” in the future.21 Plaintiff will discuss and apply each element to the
     13   facts of the present case.
     14
               A.      Plaintiff suffered an injury in fact because he personally
     15                encountered inaccessible parking conditions at the Motel
                       on March 5, 2018.
     16
                    Under the ADA, the general rule is that persons with disabilities are
     17
          entitled to “full and equal enjoyment” of facilities, privileges and
     18
          accommodations offered by places of public accommodation.22 A specific
     19
          act of discrimination is the “failure to remove architectural barriers” that
     20
          are readily achievable to remove.23 The Chapman court held, therefore, a
     21
          plaintiff’s rights are violated under the ADA “when a disabled person
     22
     23
     24
     25
          18
             Wilson v. Pier 1 Imports (US), Inc., 413 F. Supp. 2d 1130, 1133 (E.D. Cal. 2006).
     26   19
             Natl. Fedn. of the Blind of California v. Uber Techs., Inc., 103 F. Supp. 3d 1073,
     27   1084 (N.D. Cal. 2015) (emphasis added).
          20
             Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).
     28   21
             Chapman, supra, 631 F.3d at 946.
          22
             42 U.S.C. § 12182(a).
          23
             42 U.S.C. § 12182(b)(2)(A)(iv).
                                                       2

          Plaintiff’s Reply Brief                      Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 8 of 11 Page ID #:281




      1   encounters an accessibility barrier [that] interferes with the plaintiff's full
      2   and equal enjoyment of the facility.”24
      3           But what constitutes a barrier that interferes with full and equal
      4   enjoyment? Chapman answered this question definitively: “Because the
      5   ADAAG establishes the technical standards required for ‘full and equal
      6   enjoyment,’ if a barrier violating these standards relates to a plaintiff's
      7   disability, it will impair the plaintiff's full and equal access, which
      8   constitutes ‘discrimination’ under the ADA. That discrimination satisfies
      9   the ‘injury-in-fact’ element . . . .”25 This is an objective test:
                         A disabled person who encounters a “barrier,” i.e.,
     10           an architectural feature that fails to comply with an
     11           ADAAG standard relating to his disability, suffers
                  unlawful discrimination as defined by the ADA. Indeed,
     12           by establishing a national standard for minimum levels of
                  accessibility in all new facilities, the ADAAG removes the
     13           risk of vexatious litigation that a more subjective test
                  would create. Those responsible for new construction are
     14           on notice that if they comply with the ADAAG's
                  objectively measurable requirements, they will be free
     15           from suit by a person who has a particular disability
                  related to that requirement.26
     16
                 In the present case, Mr. Love went to the Sands Motel in March
     17
          2018 to check rates and stay the night.27 He found that the access aisles
     18
          of the designated accessible parking spaces were too narrow and sloped
     19
          for him to use.28 As outlined in Plaintiff’s motion, there is no question that
     20
          this was an unlawful barrier. And there can be no question that this barrier
     21
          “relates to” Mr. Love’s disability. Mr. Love is a wheelchair user and the
     22
          requirements for an accessible parking space affects wheelchair users who
     23
          need an access aisle with the proper width and slope to safely exit their
     24
     25
     26   24
             Chapman, supra, 631 F.3d at 947.
          25
     27      Chapman, supra, 631 F.3d at 947 (emphasis added).
          26
             Chapman, supra, 631 F.3d at 948, fn. 5 (internal cites and quotes omitted for
     28   readability).
          27
             See DKT No. 23-2, Plaintiff’s SUF, SUF #5.
          28
             See DKT No. 23-2, Plaintiff’s SUF, SUF #6-8.
                                                    2

          Plaintiff’s Reply Brief                      Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 9 of 11 Page ID #:282




      1   vehicle.29 For this reason, the defendant’s argument that Mr. Love does
      2   not appear in any of the Motel’s guest registration records are irrelevant
      3   and unconvincing. Because there was no compliant parking space on the
      4   date of his visit, Mr. Love was unable to safely park and had to leave the
      5   property.30
      6             Thus, there can be no dispute that Mr. Love suffered an injury in
      7   fact during his visit in March 2018.
      8
               B.      Mr. Love has standing to obtain injunctive relief because
      9                he is deterred from returning to Motel until the unlawful
                       barriers are removed.
     10
                    The final question before the court in a standing inquiry is whether
     11
          a plaintiff can establish that there is ongoing injury or a real likelihood of
     12
          future injury.31 It is axiomatic that if there is no ongoing or likely future
     13
          injury, then a plaintiff has no standing for injunctive relief. Chapman
     14
          firmly established that there are two ways to demonstrate such standing:
     15
          “Demonstrating an intent to return to a noncompliant accommodation is
     16
          but one way for an injured plaintiff to establish Article III standing to
     17
          pursue injunctive relief. A disabled individual also suffers a cognizable
     18
          injury if he is deterred from visiting a noncompliant public
     19
          accommodation because he has encountered barriers related to his
     20
          disability there.”32
     21
                    In the present case, Mr. Love has alleged such deterrence. Because
     22
          he cannot safely park, he is deterred from further patronizing the
     23
          property.”33 This evidence is uncontroverted and more than sufficient to
     24
          meet the threshold for standing, especially given that courts have held that
     25
     26
          29
     27      See DKT No. 23-2, Plaintiff’s SUF, SUF #9, 10.
          30
             See DKT No. 23-2, Plaintiff’s SUF, SUF #11.
     28   31
             Chapman, supra, 631 F.3d at 946-47.
          32
             Chapman, supra, 631 F.3d at 949.
          33
             See DKT No. 23-2, Plaintiff’s SUF, SUF #11.
                                                  2

          Plaintiff’s Reply Brief                    Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 10 of 11 Page ID #:283




       1   standing should be construed generously, liberally and to the broadest
       2   extent possible in these ADA cases.
       3           Moreover, stating an intention to return to a store after the barriers
       4   have been fixed is sufficient to establish standing: “When asked in his
       5   deposition whether he had any plans to return to the store, Doran
       6   answered, ‘Yes, once it's fixed.’ This deposition testimony demonstrates
       7   both Doran's continued deterrence from patronizing the store and his
       8   intention to return in the future once the barriers to his full and equal
       9   enjoyment of the goods and services offered there have been removed.”34
      10   The Doran court summarized, “Allegations that a plaintiff has visited a
      11   public accommodation on a prior occasion and is currently deterred from
      12   visiting that accommodation by accessibility barriers establish that a
      13   plaintiff's injury is actual or imminent.”35
      14           Similarly, in the very first case to establish deterrence-standing (a
      15   case coincidentally handled by plaintiff’s counsel), the Ninth Circuit held,
      16   “We hold that a disabled individual who is currently deterred from
      17   patronizing a public accommodation due to a defendant's failure to
      18   comply with the ADA has suffered ‘actual injury.’ Similarly, a plaintiff
      19   who is threatened with harm in the future because of existing or
      20   imminently threatened non-compliance with the ADA suffers ‘imminent
      21   injury.’”36
      22           And just last year, the Ninth Circuit weighed in again on the topic.
      23   In Civ. Rights Educ.,37 several disabled plaintiffs sued a hotel chain for
      24   inaccessibility under the ADA. They did not have any concrete or specific
      25   plans to return and the defendants argued that it was not enough to say that
      26
           34
      27      Doran, 524 F.3d 1034 (9th Cir. 2008).
           35
              Doran, supra, 524 F.3d at 1041.
      28   36
              Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002).
           37
              Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093 (9th Cir.
           2017)
                                                       2

           Plaintiff’s Reply Brief                       Case No. 2:18-CV-03859-SJO-JEM
Case 5:18-cv-00834-DMG-PLA Document 31 Filed 05/24/19 Page 11 of 11 Page ID #:284




       1   “they do not plan to stay at the hotels unless and until [defendant]
       2   remedies the violation.”38 But the Ninth Circuit rejected the defense
       3   argument: “The Named Plaintiffs need not intend to visit the hotels until
       4   after remediation” because “under the ADA, once a plaintiff has actually
       5   become aware of discriminatory conditions existing at a public
       6   accommodation, and is thereby deterred from visiting or patronizing that
       7   accommodation, the plaintiff has suffered an injury [that] continues so
       8   long as equivalent access is denied.”39
       9           Here, Mr. Love states that he travels to Riverside often to eat and
      10   shop. Once the violations are removed, he intends to return to the Motel
      11   whenever he is in the area and the need arises.40 Thus, there is no question
      12   that there is ongoing injury or a real likelihood of future injury under these
      13   circumstances.
      14           In sum, Plaintiff has met each of the requirements under Chapman
      15   to establish standing.
      16
      17                              V. CONCLUSION
      18           For the foregoing reasons, the plaintiff respectfully requests this
      19   Court deny the defense motion.
      20
      21   Dated: May 24, 2019                CENTER FOR DISABILITY ACCESS
      22
      23                                      BY: /s/ Isabel Rose Masanque
      24                                         ISABEL ROSE MASANQUE
                                                 Attorney for Plaintiff
      25
      26
      27
      28   38
              Civ. Rights Educ., 867 F.3d at 1100.
           39
              Civ. Rights Educ., 867 F.3d at 1100-1101.
           40
              See DKT No. 23-2, Plaintiff’s SUF, SUF #17-19.
                                                     2

           Plaintiff’s Reply Brief                   Case No. 2:18-CV-03859-SJO-JEM
